NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
KNOWLES ELECTRONICS LLC,
Appellant, 4
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and
ANALOG DEVICES, INC.
Inter1)enor. "
2011-1260
On appeal from the United States International Trade
CommiSSion in InveStigation No. 337-'I'A-695.
ON MOTION
ORDER
Upon consideration of the unopposed motion of Ana1og
Devices, Inc. for leave to intervene,
I'I' IS ORDERED THATZ

KNOWLES ELECTRONICS V. ITC 2
The motion is granted The revised official caption is
reflected above.
FoR THE CoURT
 1 9  /s/ Jan Horbaly
Date J an Horbaly
n Clerk
cc: Steven M. Bauer, Esq.
Al1an J. Sternstein, Esq.
Sidney A. RosenzWeig, ESq. FELEo
ll.S. COURTO FOR
320 me FsoEr§AiPr§§Ac'0Sn
APR 1 9 2011
113